Name: Commission Directive 80/879/EEC of 3 September 1980 on health marking of large packagings of fresh poultrymeat
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-09-24

 Avis juridique important|31980L0879Commission Directive 80/879/EEC of 3 September 1980 on health marking of large packagings of fresh poultrymeat Official Journal L 251 , 24/09/1980 P. 0010 - 0012 Spanish special edition: Chapter 03 Volume 19 P. 0059 Portuguese special edition Chapter 03 Volume 19 P. 0059 ****( 1 ) OJ NO L 55 , 8 . 3 . 1971 , P . 23 . ( 2 ) OJ NO L 192 , 24 . 7 . 1975 , P . 6 . ( 3 ) OJ NO L 6 , 8 . 1 . 1977 , P . 19 . COMMISSION DIRECTIVE OF 3 SEPTEMBER 1980 ON HEALTH MARKING OF LARGE PACKAGINGS OF FRESH POULTRYMEAT ( 80/879/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 71/118/EEC OF 15 FEBRUARY 1971 ON HEALTH PROBLEMS AFFECTING TRADE IN FRESH POULTRYMEAT ( 1 ), AS LAST AMENDED BY COUNCIL DIRECTIVE 75/431/EEC ( 2 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) A ( E ) THEREOF , WHEREAS TO TAKE ACCOUNT , IN PARTICULAR , OF VARIOUS FORMS OF PRESENTATION USED IN THE TRADE , PROVIDED SUCH FORMS COMPLY WITH THE RULES OF HYGIENE , THE CONDITIONS UNDER WHICH THE MARKETING OF LARGE PACKAGINGS OF CARCASES , PARTS OF CARCASES OR OFFALS WHICH HAVE NOT BEEN MARKED IN ACCORDANCE WITH NO 44.3 ( A ) OF CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC MAY BE AUTHORIZED , SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE OF ARTICLE 12A ; WHEREAS THE SAID CHAPTER X MUST BE SUPPLEMENTED ACCORDINGLY ; WHEREAS IT IS NECESSARY TO INTRODUCE SPECIAL CONTROL CONDITIONS WHICH ENSURE THAT THE RULES OF HYGIENE ARE COMPLIED WITH AND WHICH ARE VARIABLE ACCORDING TO THE NATURE OF THE TRADE CONCERNED ; WHEREAS COMMISSION DIRECTIVE 77/27/EEC ( 3 ) LAID DOWN INITIAL DEROGATIONS IN THIS FIELD , LIMITED TO CARCASES WHICH ARE SUBJECT TO TRADE BETWEEN CERTAIN APPROVED ESTABLISHMENTS , AND FOR A LIMITED PERIOD ; WHEREAS , FOLLOWING SATISFACTORY INITIAL EXPERIENCE IN THIS FIELD , IT IS SUITABLE TO REPEAL THE ABOVE COMMISSION DIRECTIVE AND REPLACE IT WITH MEASURES ENABLING DEROGATIONS TO BE MADE ALSO IN RESPECT OF CARCASES , PARTS OF CARCASES OR OFFALS SUBJECT TO OTHER TYPES OF TRADE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC , THE HEALTH MARKING OF CARCASES , PARTS OF CARCASES , OR OFFALS AS PROVIDED FOR IN NO 44.3 ( A ) OF THE ABOVEMENTIONED CHAPTER X SHALL NOT BE NECESSARY IN THE CASES SET OUT IN ARTICLES 2 , 3 AND 4 . ARTICLE 2 CONSIGNMENTS OF CARCASES , INCLUDING THOSE WHICH HAVE HAD PARTS REMOVED WITHIN THE MEANING OF CHAPTER VII NO 32.2 OF ANNEX I TO DIRECTIVE 71/118/EEC , SHALL BE DISPATCHED FROM AN APPROVED SLAUGHTERHOUSE TO APPROVED CUTTING PREMISES FOR CUTTING THEREIN SUBJECT TO THE FOLLOWING CONDITIONS ; ( A ) THE LARGE PACKAGING CONTAINING THE FRESH POULTRY-MEAT SHALL BEAR , ON THE EXTERNAL SURFACE , THE HEALTH MARK IN ACCORDANCE WITH NO 44.1 ( B ) AND 44.4 OF CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC ; ( B ) THE DISPATCH OFFICE SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND DESTINATION OF CONSIGNMENTS DISPATCHED IN ACCORDANCE WITH THIS DIRECTIVE ; ( C ) THE RECIPIENT CUTTING PREMISES SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND ORIGIN OF CONSIGNMENTS RECEIVED IN ACCORDANCE WITH THIS DIRECTIVE ; ( D ) THE HEALTH MARK ON THE LARGE PACKAGING SHALL BE DESTROYED ONLY UNDER THE SUPERVISION OF THE OFFICIAL VETERINARIAN WHEN THE LARGE PACKAGING IS OPENED ; ( E ) THE DESTINATION AND INTENDED USE OF THE CONSIGNMENT SHALL BE CLEARLY INDICATED ON THE EXTERNAL SURFACE OF THE LARGE PACKAGING IN ACCORDANCE WITH THIS ARTICLE AND THE ANNEX . ARTICLE 3 CONSIGNMENTS OF CARCASES , INCLUDING THOSE WHICH HAVE HAD PARTS REMOVED WITHIN THE MEANING OF CHAPTER VII , NO 32.2 , OF ANNEX I TO DIRECTIVE 71/118/EEC , PARTS OF CARCASES AND THE FOLLOWING OFFALS , HEARTS , LIVERS AND GIZZARDS SHALL BE DISPATCHED FROM AN APPROVED SLAUGHTERHOUSE OR CUTTING PREMISES TO A MEAT PRODUCT ESTABLISHMENT FOR TREATMENT SUBJECT TO THE FOLLOWING CONDITIONS : ( A ) THE LARGE PACKAGING CONTAINING THE FRESH POULTRYMEAT SHALL BEAR , ON THE EXTERNAL SURFACE , THE HEALTH MARK IN ACCORDANCE WITH NO 44.1 ( B ) AND 44.4 OF CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC ; ( B ) THE DISPATCH OFFICE SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND DESTINATION OF CONSIGNMENTS DISPATCHED IN ACCORDANCE WITH THIS DIRECTIVE ; ( C ) THE RECIPIENT MEAT PRODUCT ESTABLISHMENT SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND ORIGIN OF CONSIGNMENTS RECEIVED IN ACCORDANCE WITH THIS DIRECTIVE ; ( D ) WHEN THE FRESH POULTRYMEAT IS INTENDED FOR USE IN MEAT PRODUCTS FOR INTRA-COMMUNITY TRADE , THE HEALTH MARK OF THE LARGE PACKAGING SHALL BE DESTROYED ONLY UNDER THE SUPERVISION OF THE COMPETENT AUTHORITY WHEN THE LARGE PACKAGE IS OPENED ; ( E ) THE DESTINATION AND INTENDED USE OF THE CONSIGNMENT SHALL BE CLEARLY INDICATED ON THE EXTERNAL SURFACE OF THE LARGE PACKAGING IN ACCORDANCE WITH THIS ARTICLE AND THE ANNEX . ARTICLE 4 MEMBER STATES MAY AUTHORIZE THE DISPATCH OF CONSIGNMENTS OF CARCASES , INCLUDING THOSE WHICH HAVE HAD PARTS REMOVED WITHIN THE MEANING OF CHAPTER VII PARAGRAPH 32.2 OF ANNEX I TO DIRECTIVE 71/118/EEC , FROM AN APPROVED SLAUGHTERHOUSE OR CUTTING PREMISES TO RESTAURANTS , CANTEENS AND INSTITUTIONS FOR DIRECT SUPPLY TO THE FINAL USER AFTER HEAT TREATMENT , SUBJECT TO THE FOLLOWING CONDITIONS : ( A ) THE PACKAGING CONTAINING THE FRESH POULTRYMEAT SHALL BEAR , ON THE EXTERNAL SURFACE , THE HEALTH MARK IN ACCORDANCE WITH PARAGRAPH 44.1 ( B ) AND 44.4 OF CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC ; ( B ) THE DISPATCH OFFICE SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND DESTINATION OF CONSIGNMENTS DISPATCHED IN ACCORDANCE WITH THIS DIRECTIVE ; ( C ) THE RECIPIENT OULET SHALL MAINTAIN A RECORD OF THE AMOUNT , TYPE AND ORIGIN OF CONSIGNMENTS RECEIVED IN ACCORDANCE WITH THIS DIRECTIVE ; ( D ) OUTLETS SHALL BE SUBJECT TO CONTROL BY A COMPETENT AUTHORITY , WHICH MUST BE GIVEN ACCESS TO THE RECORDS KEPT . ( E ) THE DESTINATION AND INTENDED USE OF THE CONSIGNMENT SHALL BE CLEARLY INDICATED ON THE EXTERNAL SURFACE OF THE LARGE PACKAGING IN ACCORDANCE WITH THIS ARTICLE AND THE ANNEX . ARTICLE 5 DIRECTIVE 77/27/EEC IS HEREBY REPEALED . ARTICLE 6 MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAN 1 JANUARY 1981 THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THE PROVISIONS OF THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 7 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX INTENDED USE : CUTTING/TREATMENT ( 1 ) ADDRESS OF DESTINATION : ( 1 ) DELETE AS APPROPRIATE .